Citation Nr: 0915823	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-32 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation and sun 
exposure.

2.  Entitlement to service connection for bladder cancer, to 
include as due to exposure to ionizing radiation and sun 
exposure.

3.  Entitlement to service connection for melanoma under the 
eye, to include as due to exposure to ionizing radiation and 
sun exposure.

4.  Entitlement to service connection for Merkel cell 
carcinoma of the left knee to include as due to exposure to 
ionizing radiation and sun exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from October 1943 to May 1946.  Service in the Asiatic-
Pacific theater during World War II is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which, in part, denied service connection 
for cancer of the prostate, bladder, melanoma under the eye 
and Merkel cell carcinoma of the left knee. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Oakland 
RO in March 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  At that 
time, a motion to advance this case on the Board's docket was 
granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2008).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.



Issues not on appeal

In the above-mentioned June 2004 rating decision, the RO also 
denied service connection for numbness, impotence and 
incontinence due to his cancer treatments.  The same decision 
also continued the noncompensable (zero percent) disability 
rating assigned to the Veteran's arterial hypertension with 
tachycardia.  The Veteran has not, to the Board's knowledge, 
expressed disagreement with those decisions.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


REMAND

The Veteran is seeking entitlement to service connection for 
four different cancers as a result of exposure to ionizing 
radiation.  In the alternative, the Veteran contends that his 
cancers are the result of excessive sun exposure incurred 
while serving in the South Pacific during World War II.  

Radiation

With respect to the radiation theory, the Veteran contends 
that he was exposed to radiation while serving aboard LST-613 
when the ship docked at Nagasaki.  See the March 2009, 
hearing transcript, page 7.  A review of the Veteran's 
service personnel records, along with a search of the ship 
logs by the Defense Threat Reduction Agency (DTRA) reveals 
that the Veteran arrived in Sasebo, Japan on October 25, 1945 
where he stayed until December 4, 1945 and that he later 
returned to Sasebo for eleven days beginning on December 12, 
1945.  The records do not show that the USS LST-613 docked at 
Nagasaki and there are no records of the Veteran traveling 
there.  The Veteran  appears to be confusing the prefecture 
of Nagasaki (wherein Sasebo, Japan is located) with the city 
of Nagasaki, which is approximately 30 miles away from 
Sasebo.  

The Veteran has not identified any other potential source of 
radiation exposure.  
In the absence of participation in a radiation-risk activity, 
as defined in 38 C.F.R. § 3.309(d)(3) (2008) [such as the 
occupation of Nagasaki] the presumptive service connection 
provisions under 38 C.F.R. § 3.309(d), are not for 
application.  Furthermore, the April 15, 2004 letter from the 
DTRA indicating that the Veteran had "no potential for 
radiation exposure" during service eliminates the statutory 
presumptions of § 3.311.  

Sun exposure

With respect to the Veteran's claim of excessive sun 
exposure, the Veteran's service personnel records indicate 
that he served in the South Pacific for approximately 
seventeen months.  During the March 2009 hearing, the Veteran 
testified that his duties as a signalman constantly left him 
exposed to the sun without any form of protection.  See the 
hearing transcript, page 7.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
Veteran's diagnosed cancers and his in-service sun exposure.  
These questions must be addressed by an appropriately 
qualified medical professional.  A medical opinion is 
therefore necessary.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. VBA should then arrange for a physician 
to review the Veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether the Veteran's 
bladder cancer, prostate cancer, Merkel 
cell cancer and/or melanoma are a result 
of sun exposure during service.  If the 
reviewing physician finds that physical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

2. After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claims of entitlement to 
service connection.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

